MARRIAGE
The term "physician" as used in 43 O.S. 31 [43-31] et seq. (1971), and 63 O.S. 1-515 [63-1-515] (1971), includes a licensed chiropractor.  The Attorney General has considered your opinion request wherein you ask, in effect, the following question: Does "physician" as used in 43 O.S. 31 [43-31] et seq. (1971), and 63 O.S. 1-515 [63-1-515] (1971), include a licensed chiropractor? Title 43 O.S. 31 [43-31] et seq. (1971), pertains to premarital examinations for syphilis. The pertinent portion of Section 31 states as follows: "Any person seeking to obtain a marriage license shall first file with the Court Clerk a certificate or affidavit from a duly licensed physician, licensed to practice within the State of Oklahoma, stating that each party to the marriage contract has been given a standard serological examination, as may be necessary for the discovery of syphilis, made not more than thirty (30) days prior to the date of such application to obtain a marriage license, and that, in the opinion of the physician, the persons named therein are not infected with syphilis, or, if infected, said syphilis is not in a stage which may be communicable to the marriage partner." Title 63 O.S. 1-515 [63-1-515] (1971), provides for a serological test by a physician attending a pregnant woman.  The term "physician" as used in 43 O.S. 31 [43-31] et seq.(1971), and 63 O.S. 1-515 [63-1-515] (1971), is defined in 63 O.S. 1-301 [63-1-301](i) (1971), to-wit: "The term 'physician' means a person licensed to practice any of the healing arts under the laws of this state." In 59 O.S. 725.2 [59-725.2] (1971), relating to the practice of the healing arts in this State, chiropractors are included among those authorized.  In an Attorney General's Opinion issued to the State Department of Health on October 13, 1954, it was held that a person licensed to practice chiropractic in the State of Oklahoma is "a duly licensed physician, licensed to practice within the State of Oklahoma" within the meaning of 43 O.S. 31 [43-31] and 43 O.S. 33 [43-33] (1971). The question was also addressed in an Attorney General's Opinion issued April 17, 1941, to the Honorable C. Sterling Cooley, Secretary of the State Board of Chiropractic Examiners. Therein it was held that licensed chiropractors in this State may lawfully withdraw blood hypodermically from the arm or other part of the human body for Wasserman and similar tests.  These Opinions are hereby affirmed and are deemed applicable to your question.  It is, therefore, the opinion of the Attorney General that your question be answered as follows: The term "physician" as used in 43 O.S. 31 [43-31] et seq. (1971), and 63 O.S. 1-515 [63-1-515] (1971), includes a licensed chiropractor. (KAY KAREN KENNEDY) (ksg)